


EXHIBIT 10-A




Amendment, dated July 14, 2011, to the
Colgate-Palmolive Company 2005 Non-Employee Director Stock Option Plan
At a meeting held on July 14, 2011, the Board of Directors of Colgate-Palmolive
Company determined to amend the Colgate-Palmolive Company 2005 Non-Employee
Director Stock Option Plan to modify certain provisions to contemplate the
administration of equity awards by third party service providers and to allow
for the electronic delivery of documents, and approved the following
resolutions:
RESOLVED, that Section 5(c)(iii) of the Plan be and hereby is amended so that as
amended it shall read in full as follows:
(iii) Method of Exercise. Subject to the provisions of this Section 5, Stock
Options may be exercised, in whole or in part, at any time during the option
term by providing notice of exercise specifying the number of shares of Common
Stock as to which the Stock Option is being exercised. Such notice shall be
provided in a form and manner acceptable to the Company.


Such notice shall be accompanied by payment in full of the purchase price by
certified or bank check or such other instrument or form of payment as the
Company may accept. Payment in full or in part may also be made in the form of
Common Stock already owned by the optionee of the same class as the Common Stock
subject to the Stock Option. Payment in full or part may also be made by
requesting that sufficient shares to pay such purchase price (based on the Fair
Market Value of the Common Stock on the date of exercise) be withheld from the
shares of Common Stock subject to the Stock Options.


No shares of Common Stock shall be issued until full payment therefor has been
made. An optionee shall have all of the rights of a stockholder of the Company
holding the class or series of Common Stock that is subject to such Stock Option
(including, if applicable, the right to vote the shares and the right to receive
dividends), when the optionee has given written notice of exercise, has paid in
full for such shares and, has given the representation described in Section
8(a).


; and be it further


RESOLVED, that the Plan be and hereby is amended so that as amended it shall
include a new Section 8(d) as follows:
(d) Electronic documents may be substituted for any written materials to be
delivered in connection with the Plan, including, without limitation, Plan
documents and notices of exercise.








